Citation Nr: 1427860	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-33 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than October 24, 2005, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to April 1970.  He died in June 1997.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted her claim of entitlement to service connection for the cause of the Veteran's death and assigned an initial effective date of October 24, 2006.  A subsequent rating decision in March 2008, however, granted an earlier effective date of October 24, 2005 (i.e., 1 year earlier).  The appellant-widow believes an even earlier effective date is warranted.

Notably, following the initial grant of her claim in January 2007, a notice of disagreement (NOD) and other correspondence was received from an attorney, J.G.P., who apparently had been contacted by the appellant to assist in her claim for an earlier effective date.  The RO notified the appellant in December 2008 that this attorney was not accredited with VA to represent claimants before this agency.  The claimant subsequently appointed Disabled American Veterans (DAV) as her representative.

FINDING OF FACT

A claim for service connection for the cause of the Veteran's death was not received by VA prior to October 24, 2006.

CONCLUSION OF LAW

The criteria are not met for an effective date earlier than October 24, 2005, for the grant of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This appeal, however, arises from the appellant's disagreement with the effective date assigned following the granting of service connection for the cause of the Veteran's death.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a U.S. Court of Appeals for Veterans Claims (Court/CAVC) decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier effective date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in December 2011 addressing the downstream earlier effective date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than October 24, 2005, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (holding that proper VCAA notice, in response to a claim as here for an earlier effective date, includes apprising the claimant of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him/her based on the evidence then of record).

Moreover, as will be explained, resolution of this claim ultimately turns on when the appellant-widow filed this claim, so an examination and opinion - including a "retrospective" opinion - are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).

Consequently, the Board finds that all necessary development of this downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the appellant.

II.  Earlier Effective Date

The Veteran died in June 1997, but the appellant filed her claim of entitlement to service connection for the cause of his death several years later - on October 24, 2006.  And, as already mentioned, her claim was granted and eventually an effective date of October 24, 2005 assigned, so back to one year prior to the receipt of her claim.

She presents a specific argument as to why an earlier effective date is warranted.  She contends that she filed a prior claim for service-connected death benefits shortly after the Veteran died in 1997.  Statements from her current representative (DAV), her previous representative (J.G.P.), and an affidavit from an acquaintance (A.M.), contend that, in 1998, an individual (J.H.) appeared at a Veterans of Foreign Wars of the United States (VFW) post in Mt. Vernon, Kentucky, on several occasions for the purpose of receiving claims for Veterans.  At all times, J.H. held himself out as someone authorized to receive claims for VA.  The appellant contends that she submitted her claim for service-connected death benefits to J.H., but that the claim was never actually delivered to VA or otherwise acted upon.  In his affidavit, A.M. stated that the appellant was one of many people who made claims through J.H., only to later find that their claims were never acted on by VA.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  Generally, and except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In this particular case at hand, the claims file reflects no correspondence between the Veteran and VA, or the appellant and VA, prior to the appellant's October 2006 claim for service connection for the cause of the Veteran's death.

The Board acknowledges the appellant's contentions, as well as A.M.'s affidavit in support of her claim, that she submitted a claim for benefits to an individual holding himself out as a representative of VA.  However, whether J.H. was actually a VA employee or not, the Board finds that an earlier effective date would not be warranted.

First, the Board notes that there is some indication that J.H. was not, in fact, a legitimate VA representative.  In March 2007 and November 2008 submissions, the appellant's unaccredited attorney representative stated that, in soliciting the appellant's claim, J.H. required a sample of the Veteran's blood to be submitted as well.  Such a request is extremely suspect .  As is typical in VA claims of this nature, the appellant would have had to show that the Veteran's death was related to his period of service, which is accomplished through documentation such as death certificates, service records, treatment records, and medical opinions.  Under the applicable laws and regulations, both now and those in effect in 1998, blood evidence was not required at any stage of the claims process, particularly in the mere filing of a claim, and particularly from deceased individuals.  Therefore, if J.H. stated that a blood sample was needed in order to file a claim, it is highly unlikely that he was an actual VA representative legitimately accepting claims on behalf of VA.  Therefore, any application for benefits he received would not be considered "filed" with VA (certainly not actually received by this agency).  See also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the payment of monetary benefits must be authorized by law, which requires the filing of a claim).


But even if J.H. was an actual VA employee, the Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court also has specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall, there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  Here, though, the claims file does not reflect that the appellant filed any actual application prior to October 24, 2006.  Her statements, and those of A.M., do not represent "clear evidence" sufficient to overcome the presumption that any claim filed with a VA representative would have been handled appropriately upon receipt.  

Even assuming J.H. affirmatively misled the appellant and others into believing he was authorized to receive and file VA claims on their behalves, the Board does not have authority to grant this downstream earlier effective date claim on what would amount to an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & 2012); Harvey v. Brown, 6 Vet. App. 416 (1994).  Payments from the Federal Treasury must be authorized by statute, so government employees (or, in this instance, supposed ones) may not make obligations that are beyond the scope authorized by statute.  Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 Vet. App. 539, 543 (1997)) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).


In sum, the evidence of record, when considered with the applicable presumptions, weighs against the assignment of an effective date prior to October 24, 2005, for the grant of service connection for the cause of the Veteran's death.  Accordingly, the appeal is denied.


ORDER

An effective date earlier than October 24, 2005, for the grant of service connection for the cause of the Veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


